      Case 2:17-cr-00391-APG-VCF Document 92 Filed 07/01/20 Page 1 of 5



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar No. 13644
     District of Nevada
3    STEVEN W. MYHRE
     Nevada Bar No. 9635
4    Assistant United States Attorney
     PATRICK BURNS
5    Nevada Bar No. 11779
     Trial Attorney
6    U.S. Department of Justice, Tax Division
     501 Las Vegas Boulevard South, Suite 1100
7    Las Vegas, Nevada 89101
     Phone: 702-388-6336
8    Steven.Myhre@usdoj.gov
     J.Patrick.Burns@usdoj.gov
9
     Attorneys for Plaintiff, United States of America
10

11                              UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
12

13    UNITED STATES OF AMERICA,

14                           Plaintiff,                  Case No.: 2:17-CR-00391-APG-VCF

15    v.
                                                         Stipulation To Vacate And Continue
16                                                       Sentencing Hearing And Proposed
                                                         Order
17    FREDRICK LEAVITT,
                                                         (First Request)
                            Defendant.
18

19

20
            Certification: This Pleading is Timely Filed
21
            The undersigned parties respectfully submit the following Stipulation and
22
     Proposed Order for the Court’s consideration.
23
            IT IS HEREBY STIPULATED AND AGREED, by and between the
24
                                                    1
      Case 2:17-cr-00391-APG-VCF Document 92 Filed 07/01/20 Page 2 of 5



1    undersigned parties, that the Rule 32 sentencing hearing presently set for July 7, 2020
2
     be vacated and continued to a date convenient to the Court, but no sooner than
3
     November 16, 2020.
4
           The parties further stipulate that the requested continuance is warranted for the
5
     following reasons:
6
           1.     On March 18, 2020, the Court set this matter for a Rule 32 sentencing
7
     hearing at 11:00 a.m., on July 1, 2020. ECF No. 82. The hearing was subsequently
8
     moved to July 7, 2020. ECF No. 88.
9
           2.     After the Court originally set the hearing, and on March 30, 2020, the
10
     Chief Judge for the District of Nevada entered Temporary General Order 2020-05,
11
     regarding Authorization for Video and Teleconferencing Under the CARES Act And
12
     The Exigent Circumstances Created By COVID-19 And Related Coronavirus
13
     (hereinafter “General Order”). On June 25, 2020, the General Order was extended
14
     through September 28, 2020. The General Order addresses the material effect upon the
15
     functioning of the Court brought on by the current state of emergency arising from the
16

17   COVID-19 and Coronavirus pandemic. The General Order finds, among other things,

18   that for the duration of the General Order, in-person Rule 32 felony sentencing

19   hearings cannot be conducted in the District of Nevada without seriously jeopardizing

20   public health and safety. The General Order further provides that Rule 32 sentencing

21   hearings may, with the consent of the defendant (upon advice of counsel), proceed by

22   video or teleconference in individual cases, provided that the presiding Court

23   specifically finds that to delay the matter further will cause serious harm to the interests

24
                                                   2
      Case 2:17-cr-00391-APG-VCF Document 92 Filed 07/01/20 Page 3 of 5



1    of justice. See also CARES Act, H.R. 748, Public Law No. 116-136.
2
           3.      The defendant desires an in-person Rule 32 sentencing hearing and the
3
     parties agree that further delay to accommodate an in-person hearing will not cause
4
     serious harm to the interests of justice. Accordingly, a continuance of the Rule 32
5
     sentencing hearing to a date no sooner than November 16, 2020 – which is outside the
6
     duration of the General Order – is appropriate.
7
           4.      Defendant is out of custody and agrees to the proposed continuance.
8
           5.      This is the third request for continuance of the Rule 32 sentencing hearing.
9
           WHEREFORE, the parties respectfully request that the Court accept this
10
     Stipulation and enter an Order vacating the current setting of July 7, 2020, for the Rule
11
     32 sentencing hearing, and continuing the hearing to a date and time convenient to the
12
     Court but no sooner than November 16, 2020. The parties attach a Proposed Order for
13
     the Court’s consideration.
14

15
                DATED this 30th day of June, 2020.

16                                                    Respectfully submitted,
                                                      NICHOLAS A. TRUTANICH
17                                                    United States Attorney
18
                                                             /s/
                                                      STEVEN W. MYHRE
19
                                                      Assistant United States Attorney
20
                                                      PATRICK BURNS
                                                      Trial Attorney
21                                                    U.S. Department of Justice, Tax Division

22                                                         /s/
                                                      PAUL S. PADDA, ESQ.
23                                                    Counsel for Defendant Leavitt

24
                                                  3
      Case 2:17-cr-00391-APG-VCF Document 92 Filed 07/01/20 Page 4 of 5



1

2

3

4

5
                             UNITED STATES DISTRICT COURT
6                                    DISTRICT OF NEVADA
7
      UNITED STATES OF AMERICA,
8
                            Plaintiff,                No. 2:17-CR-00391-APG-VCF
9
      v.
10
                                                      ORDER
11
      FREDRICK LEAVITT,
12
                           Defendant.
13

14
           This matter coming on the parties’ Stipulation to Continue Rule 32 Sentencing
15
     Hearing, the Court having considered the premises therein, and good cause showing,
16
     the Court accepts the Stipulation of the parties and finds as follows:
17
           1.     The parties agree to the continuance requested in the Stipulation;
18
           2.     Defendant is out of custody and does not object to the continuance;
19
           3.     The Court adopts and incorporates herein in full, District of Nevada,
20

21
     Temporary General Order 2020-05 of March 30, 2020, regarding Authorization for

22   Video and Teleconferencing Under the CARES Act And The Exigent Circumstances

23   Created By COVID-19 And Related Coronavirus (hereinafter “General Order”),

24
                                                  4
      Case 2:17-cr-00391-APG-VCF Document 92 Filed 07/01/20 Page 5 of 5



1    including the finding that in light of the current state of emergency brought on by the
2    COV-19 pandemic, and during the time the General Order is in effect, the Court
3
     cannot conduct an in-person Rule 32 sentencing hearing without serious risk to the
4
     health and safety of the public and the parties involved in this matter;
5
            4.     The defendant desires an in-person Rule 32 sentencing hearing and no
6
     facts have been presented to the Court to show that further delay of the hearing will
7
     seriously harm the interests of justice in this case;
8
            5.     The General Order is in effect through September 28, 2020. Accordingly,
9
     pursuant to the Stipulation, the Court will continue and set the date for Rule 32
10
     sentencing hearing no sooner than November 16, 2020.
11
            IT IS THEREFORE ORDERED:
12
            1.     The Rule 32 sentencing hearing set for 11:00 a.m., July 7, 2020, is
13
                   VACATED and CONTINUED;
14

15          2.     The Rule 32 sentencing hearing in this matter will commence on

16                 December 8, 2020 at 2:00 p.m. in Las Vegas Courtroom 6C.

17

18   IT IS SO ORDERED this 30th day of June, 2020:

19

20                                                      _______________________________
                                                        ANDREW P. GORDON
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24
                                                    5
